Citation Nr: 1433328	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  13-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for arthritis of the left knee.

2.  Entitlement to service connection for arthritis of the right knee.

3.  Entitlement to service connection for arthritis of the cervical spine.

4.  Entitlement to service connection for arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1977 to August 1983, and from June 2004 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran submitted a May 2013 substantive appeal, VA Form 9.  In the substantive appeal, the Veteran indicated her request to have a Board hearing in Washington, DC.  In correspondences from the Veteran's representative dated in June and July 2014, the Veteran clarified that she wanted a Board hearing by live videoconference (Board Videoconference hearing).  A Board Videoconference hearing has not been scheduled.  As such, the Board finds that a Board Videoconference hearing must be scheduled to address the appeal, and the Veteran notified of the time and place of the hearing.  Because Board Videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 38 C.F.R. § 20.704(a) (2013).  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board Videoconference hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, D.C. to address the issues as listed on the title page of this Remand.  Send notice of the scheduled hearing to the Veteran and her representative, a copy of which should be associated with the claims file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



